t c memo united_states tax_court ross william bruner petitioner v commissioner of internal revenue respondent docket no filed date ross william bruner pro_se rick v hosler for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules of continued respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the years as follows year year deficiency dollar_figure big_number additions to tax sec_6651 sec_6653 dollar_figure --- dollar_figure sec_6653 additions to tax sec_6653 sec_6654 dollar_figure --- --- dollar_figure dollar_figure of the interest due on the deficiency the issues for decision are whether petitioner received and failed to report income during the taxable years in issue whether petitioner is liable for the sec_6651 additions to tax for failure_to_file his and returns whether petitioner is liable for the sec_6653 additions to tax for negligence whether petitioner is liable for the sec_6654 additions to tax for failure to make estimated income_tax payments for and and whether we should impose sanctions on petitioner pursuant to sec_6673 petitioner resided in tempe arizona on the date the petition was filed in this case no stipulations of fact were filed in this case continued practice and procedure tatt companies international d b a pedus security service reported to respondent that it paid petitioner wages in the amounts of dollar_figure and dollar_figure during and respectively the department of the air force reported to respondent that it paid petitioner a pension annuity in the amount of dollar_figure during morgan shareholder services trust company of amr corporation morgan reported to respondent that on date petitioner sold some securities morgan reported that petitioner received stock bond income in the amount of dollar_figure as a result of the sale petitioner did not file federal_income_tax returns for his and taxable years petitioner filed three bankruptcy petitions in the united_states bankruptcy court for the district of arizona since filing his petition in this court in dismissing his third bankruptcy petition the presiding judge concluded that petitioner is a serial filer and that his action as a serial filer constitutes an abuse of the bankruptcy system the first issue for decision is whether petitioner received and failed to report income during the taxable years in issue sec_61 includes in gross_income all income from whatever source derived including but not limited to compensation_for services gains from dealings in property annuities and pensions sec_61 respondent's revenue_agent shelby bare testified that respondent relied upon payer information returns which were received under the information_returns_program irp in making the determinations contained in the statutory notices of deficiency issued to petitioner in this case respondent submitted transcripts from his irp master_file which list the payers which reported payments to petitioner during and at trial petitioner failed to submit any credible_evidence into the record cf sec_6201 he presented no documents and the following is the extent of his testimony the court state your name for the record please petitioner ross william bruner the court and your current address petitioner i live pincite east cairo tempe arizona the court very well what did sic you have to say now to convince the court that the contents of the statutory_notice_of_deficiency are in error mr bruner petitioner i have never received income therefore i stand in silence in response to numerous questions by respondent's counsel petitioner declined to offer any testimony relevant to the determination of his income for and his response to each question was i stand in silence based on the record we find that petitioner has failed to meet his burden of proving any error in respondent's determinations rule a accordingly we hold that petitioner received and failed to report income in the amounts determined by respondent for the taxable years in issue the second issue for decision is whether petitioner is liable for the sec_6651 additions to tax for failure_to_file his and returns sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id pincite the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 based on the record we find that petitioner has failed to prove that his failure_to_file his returns was not due to willful neglect or that such failure was due to reasonable_cause we therefore hold that petitioner is liable for the sec_6651 additions to tax the third issue for decision is whether petitioner is liable for the sec_6653 additions to tax for negligence we first review the language of sec_6653 which is applicable to petitioner's taxable_year with respect to tax returns the due_date for which is after date sec_6653 provides for an addition_to_tax equal to percent of the entire underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations furthermore sec_6653 provides for an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment which is attributable to negligence or intentional disregard of rules or regulations we next review the language of sec_6653 which is applicable to petitioner's taxable_year with respect to returns the due_date for which is after date sec_6653 provides that if any part of any underpayment required to be shown on a return is due to negligence or disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment we have defined negligence under sec_6653 as a lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioner bears the burden of proving that no part of the underpayments for the years in issue is due to negligence or intentional disregard of rules or regulations rule a 79_tc_846 based on the record we find that petitioner's entire underpayments for and are due to negligence and his intentional disregard of the rules or regulations which require him to report his income accordingly we hold that petitioner is liable for the sec_6653 and b additions to tax for and the sec_6653 addition_to_tax for the fourth issue for decision is whether petitioner is liable for the sec_6654 additions to tax for failure to make estimated income_tax payments for and unless the taxpayer demonstrates that one of the statutory exceptions applies imposition of the sec_6654 addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute sec_6654 99_tc_202 petitioner bears the burden of proving his entitlement to any exception 78_tc_304 the reporting payers withheld taxes from petitioner's income sources in the amounts of dollar_figure and dollar_figure for and respectively petitioner did not make any estimated_tax payments for or nor has he shown that any of the statutory exceptions are applicable in this case we therefore hold that petitioner is liable for the sec_6654 additions to tax for and the fifth issue for decision is whether we should impose a penalty on petitioner pursuant to sec_6673 whenever it appears to this court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or the taxpayer's position in such proceeding is frivolous or groundless the court in its discretion may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure sec_6673 and b a position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir a penalty is properly imposed when the taxpayer knew or should have known that his claim or argument was frivolous 820_f2d_1464 9th cir the amended petition filed in this case alleges that respondent erred in the statutory notices of deficiency in holding that or proceeding as if the petitioner is a person made liable to the income_tax imposed by the code the other allegations of fact listed in petitioner's amended petition and the arguments contained in his trial memorandum convince us that petitioner is using this court as a stage for presenting his misguided interpretation of the united_states constitution and the federal_income_tax laws petitioner has caused this court to waste its limited resources on stale taxpayer protests which he knew or should have known are without merit in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
